Citation Nr: 1633751	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  10-35 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable disability rating for a residual scar from an excised parotid tumor (claimed as residual of neck tumor).  

2.  Entitlement to service connection for residuals of a collapsed left lung.

3.  Entitlement to service connection for bladder tumors.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a skin condition affecting the feet.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for cataracts was deferred in a September 2011 rating decision, but was not subsequently adjudicated by the Agency of Original Jurisdiction (AOJ).  It is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board has jurisdiction over completed appeals of VA decisions, which consist of a timely filed notice of disagreement, the issuance of a statement of the case, and a timely filed substantive appeal.  38 U.S.C.A. §§ 7104(a), 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.201 (2015).  

In this case, a statement of the case was issued in July 2010; however, in several August 2010 submissions, the Veteran requested both a local hearing before a Decision Review Officer.  That hearing was scheduled for January 20, 2015, but the Veteran was unable to attend.  The Veteran, through his spouse, indicated that he had good cause for failing to attend the hearing-he had been unable to obtain transportation to the hearing.  He requested that the hearing be rescheduled.  See January 2015 Report of General Information.  

A February 2015 VA Form 646 further noted that the Veteran reserved the right to submit evidence or an appellate brief at the hearing.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for the next available hearing before a Decision Review Officer at his local RO.  Provide the Veteran and his representative proper notice of the date, time, and location of the hearing. 

2.  Then, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given a reasonable opportunity to respond.  If the Veteran then perfects his appeal, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals 

for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





